Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 1 of 29 PageID #: 1739



  UNITEDSTATESDISTRICTCOURT
  EASTERNDISTRICTOFNEWYORK

  RAMOOE, INC.,

                                               Plaintiff,

                        -agamst-                              13-CV-01045 (NGG) (VMS)

  THE CITY OF NEW YORK, a Municipal Corporation of
  the StateofNewYork, andtheNEWYORKCITY
  DEPARTMENT OF HOUSING PRESERVATION
  DEVELOPMENT,an agencyandgovernmental
  subdivisionofthe City ofNewYork,

                                          Defendants.




                    CITY DEFENDANTS' MEMORANDUM OF
                    LAW IN OPPOSITION TO PLAINTIFF'S
                    MOTION TO SET ASIDE SETTLEMENT
                    AGREEMENT



                            ZACHARY CARTER
                            Corporation Counselof the City ofNewYork
                            Attorney for City Defendants
                            100 Church Street
                            New York, New York 10007

                            OfCounsel: Holly R. Gerstenfeld
                                        Michael Chestnov
                                        Vincent D 'Orazio
                            Tel: (212)356-2140
                            LawManagerNo. 2013-008181




  Servedon May3, 2019
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 2 of 29 PageID #: 1740



                                                     TABLE OF CONTENTS


                                                                                                                                              Page

  TABLEOFAUTHORITIES.......................................................................................................... h

  PRELIMINARY STATEMENT....................................................................................................!

  FACTS ANDPROCEDURALHISTORY .................................................................................... 2

                      A.      The BroadwayTriangle Project and the Related State
                              Court Litigation.............................................................................................. 2

                      B.      The Settlement Negotiations Between the City and
                              Plaintiff.........................................................................................................^

                       C.     Plaintiffs Evolving Theories on Why it Wants to
                              Vacatethe Settlement Agreement................................................................ 10

  ARGUMENT

                      THE SETTLEMENT AGREEMENT IS ENFORCEABLE............................... 15

                      A.       Settlement Enforcement Standard................................................................                      15

                      B.      Plaintiff Cannot Establish                      a Unilateral            Mistake
                              Brought on by Misrepresentation of a Material Fact
                              that was Knownor ShouldHave Been Knownto City
                              Defendants...................................................................................................         18

  CONCLUSION.............................................................................................................................25
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 3 of 29 PageID #: 1741




                                                   TABLE OF AUTHORITIES

  Cases                                                                                                                                     Pases

  ABA Consultin LLC v. Liffe Van Lines Inc.,
     67 A.D.3d 401 (1st Dept. 2009)...............................................................................................              17
  Alien v. West oint-P               erell Inc.,
     945 F. 2d 40 [2d Cir. 1991].......................................................................................................         17

  Aniero Concrete Co. v. New York Cit Constr. Auth.,
      1997 U. S. Dist. LEXIS 22 (S. D.N. Y. Jan. 3, 1997)...........................................................                        17, 19

  Baile v. New York Cit Transit Auth.,
     602 N. Y. S. 2d 177 (2d Dept. 1993) ...........................................................................................            16

  Broadwa Trian e Coimnunit Coalition et al v. Bloomber et al.,
     35 Misc. 3d 167 (Sup. Ct. N. Y. Co. 2011) ................................................................................3

  Downesv. O'Connell,
     103 F. Supp. 2d 579 (E. D.N.Y. 2000) .........................................................................                    15, 16, 25

  Matter of Fmti er,
     29 N. Y. 2d 143 (1971)..............................................................................................................      16

  Matter of Galasso,
     35 N.Y. 2d 319 (1974)..............................................................................................................       15

  Gear e Backer Mana ement Co . v. Acme uiltin Co.,
     46N.Y. 2d211(1978)........................................................................................................             18, 25

  Hallock v. State ofNew York,
     485N.Y. S.2d510(1984).........................................................................................................            15

  Ind endentOrderofForestersv. Donald Lufkin & Jenrette Inc.,
     157 F.3d 933 (2d Cir. 1998).........................................................................................              17, 19, 22

  Kulesav. Middau ,
     1999 U. S. Dist. LEXIS 19585 (N. D.N. Y. 1999) .....................................................................                      16

  Lon v. Fitz erald,
     240 A. D. 2d 971 (3d Dept. 1997) .............................................................................................            17

  Ludwi v. NYNEX Serv. Co.,
     838 F. Supp. 769 (S.D.N.Y 1993) ............................................................................... 17, 19, 23
  McCo v. Feinman,
     99N. Y.2d295(2002)..............................................................................................................          15

                                                                         11 -
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 4 of 29 PageID #: 1742




  Cases                                                                                                                                        Pages

  Matter ofMcLau lin,
        97 A. D.3d 1051 (3d Dept. 2012) .............................................................................................             16

  National Union Fire Ins. Co. v. Walton Ins. Ltd.,
        696 F. Supp. 897 (S. D.N. Y. 1988) ..........................................................................................             18

  Ome a En '             Inc. v. Ome a S.A.,
        432 F. 3d 437 (2d Cir. 2005).....................................................................................................         16

  Rose v. State,
       24 N. Y. 2d 80 (1969)................................................................................................................      21

  Term Indus Inc.. v. EssbeeEstates Inc.,
       451 N.Y. S. 2d 128 (IstDept. 1982) .........................................................................................               24

  United States v. Miller,
       317U. S. 369(1943).................................................................................................................        21

  Winmar Co. Inc. v. Teachers Ins. & Annuit Ass'n of Am.,
       870 F. Supp. 524 (S. D.N.Y 1994) ...........................................................................................               17

  Statutes

  EDPL§402(B)................................................................................................................................5

  EDPL§402(B)(2)(b).......................................................................................................................5

  Fed. R. Civ. P. 60(b)(3)....................................................................................................................l

  Fed. R. Civ. P. 60(b)(6)....................................................................................................................1

  Other Authorities

  Restatement (Second) of Contracts § 152......................................................................................                   17

  Restatement (Second) of Contracts § 153...................................................................................... 17




                                                                        -m -
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 5 of 29 PageID #: 1743




                                  PRELIMINARY STATEMENT

          The City of New York ("City") and the New York City Department of Housing

  Preservation and Development ("HPD")(together "City Defendants") respectfully submit this

  Memorandum of Law in opposition to the motion madeby Plaintiff, Ramooe, Inc., ("Plaintiff)

  to set aside the settlement agreement filed as Document No. 18 on the instant docket, pursuant to

  Fed. R. Civ. P. 60(b)(3) and (6), and respectfully request that the Court issue an order directing

  the Plaintiff to execute a quit claim deed, and provide it to the City in an effort to effectuate the

  settlement andhavethis casefinallyresolved.

         While the parties agreed to settle this matter in 2013, Plaintiff has changed its mind, and

  now wants the City to - literally - pay for its change ofheart. Indeed, Plaintiffis havingregrets

  about the "so ordered" settlement it entered into in 2013, which its president now characterizes

  as a "woefully low price."       Declaration of Chaim Ostreicher, dated Febmary 20, 2019,

  ("Osb-eicher Decl.") annexed to the February 21, 2019 Declaration of Israel Goldberg, Esq.

  ("GoldbergDecl. "), ^16.

         To that end. Plaintiffs current counselhas spentthe past several years trying to formulate

  a theory upon whichit can convince this Court to vacate the settlement. Its theory has changed

  throughout the years, because as time passes, and one theory became moot, Plaintiffs counsel

  formulated a new theory upon which it tried to vacate the settlement. However, Plaintiffs

  newest theory, like the ones before it, fails to satisfy the heavy burden needed to vacate a

  settlement. In particular, although Plaintiffwas permitted to engage in years of discovery in

  order to better articulate and support a claim that the City acted in bad faith, the evidence in the

  record does not stand up. Indeed, Plaintiff cannot prove the requisite elements of unilateral

  mistake: a material fact upon which the settlement was based that was hiown or should have

  been known by the City. The "evidence" that Plaintiffprovided in an attempt to show that the
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 6 of 29 PageID #: 1744




  City knew or should have known of Plaintiff s alleged mistake is nothing more than vague and

  uncorroborated hearsay, which is directly refuted by the City officials who actually participated

  in the settlement discussions, andis contradictedby some ofPlaintiffs own statements.

          Instead, the evidence shows that once an injunction issued in an unrelated New York

  State Court case affectingBrooklyn Tax Block 2269, Lot 45 ("the Subject Property") was lifted,

  the Broadway Triangle revitalization project ("Project") would proceed, either with Ridgewood

  Bushwick Senior Citizens Counsel, Inc. and United Jewish Organizations of Williamsburg, Inc.

  ("Ridgewood Bushwick" and "UJO," respectively) as developers, or with any other chosen

  developers in their place. Throughout the course of settlement negotiations, no representations

  were made by the City that UJO and Ridgewood Bushwick would develop the Subject Property.

  Rather, the City asserted that the Project itself had not been abandoned, and that once the

  injunction waslifted theProject wouldproceed- whichis exactlywhathappened.

         In 2017, when the State Court case involving theSubject Property was settled and the

  injunction was lifted, the development of the Subject Property and its neighboring parcels was

  permitted to proceed. Indeed, in March 2019, it was announced that UJO and Ridgewood

  Bushwick's successororganization(amongst others they areworkingtogether with) were chosen

  as developers, but the only thing holding up the Subject Property's inclusion in that development

  is the pendency of this litigation. Therefore, Plaintiff has not proven its case to invalidate the "so

  ordered" settlement.

                             FACTS AND PROCEDURAL HISTORY

  A.     The BroadwayTriangle Project and the Related State Court Litigation

         In August 1999, the City acquired the Subject Property by eminent domain as part of the

  City's Broadway Triangle Urban Renewal Plan for the Broadway Triangle revitalization project.

  Part of this Project involved the rezoning of the Broadway Triangle neighborhood of Brooklyn
                                                  -2-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 7 of 29 PageID #: 1745




  from manufacturingto residential use in order to bring more affordable housingto its residents,

  consistentwiththe BroadwayTriangleUrbanRenewalPlan, andits first amendment. See copies

  ofthe City PlanningCommissionreports approvingthe Plan andits first amendment, annexedto

  the Declaration of Holly R. Gerstenfeld, dated May 3, 2019 ("Gerstenfeld Dec!.") as Exhibit 1;

  see also the City's papers that were filed, published and posted, along with the accompanying

  affidavits attesting to the same, which are annexed to the Gerstenfeld Decl. as Exhibit 2.

            In 2009, several community groups initiated a lawsuit against the City to challenge the

  rezoning, claiming, amongst other things, that the rezoning favored some ethnic groups over

  others.    Broadwa,   Triang le Communit,   Coalition   et   al   v.   Bloomber,   et   al.   (the "State   Court


  Action") wasbrought in the Supreme Court ofthe State ofNewYork, NewYork County, under

  IndexNo. 112799/2009. By Order dated December23, 2011, Justice Emily Goodman enjoined

  the City from transferring City owned land and proceeding with development of three groups of

  sites within the BroadwayTriangle, including the site referred to as "35 Bartlett Street, " which

  includes the Subject Property. See Broadwa Trian Ie Communit Coalition et al v. Bloomber

  et al.. 35 Misc. 3d 167, 178 (Sup. Ct. N.Y. Co. 2011).

            It is not disputed that prior to the commencement of this lawsuit, Ridgewood Bushwick

  and UJO had together sought tax credits and funding from the State to develop the Subject

  Propertywith affordablehousing. As part oftheir applicationprocess withthe State, Ridgewood

  Bushwick and UJO were required to obtain from HPD a contingent site authorization letter,

  whichindicatesthat HPDhas authorizedthese two developers to seek funding from the State for

  a project to develop the Subject Property, as outlined in the January 26, 2009 letter. A copy of

  this letter, datedJanuary26, 2009, is annexedto the Gerstenfeld Decl. as Exhibit3. The puq)ose

  ofthe contingent site authorization letter is so that the potential developers can seek state funding


                                                  -3-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 8 of 29 PageID #: 1746




  and/or tax credits for the project; "[i]n no way does it give [the potential developers] conb-ol of a

  site. " Transcript ofMatthew Shafit's Deposition, annexed as Exhibit I to the Goldberg Decl., pp.

  34-35; see also Transcript of Jack Hammer's Deposition, annexed as Exhibit H to Goldberg

  Decl. pp. 29-30, 42. Indeed, by its express terms, the letter "only authorizes the Applicant to

  submit an application to the [State] for funding and does not confer any other rights or benefits

  upon the Applicant with respect to the Site or Project." Exhibit 3, p. 1. The letter further

  "specifically does not include: (a) permission for the Applicant to enter upon the Site . . . ;or(b)

  Selection of the Applicant as the as sponsor of the Project . ..." Id., at 1-2 (emphasis added).

  This contingent site authorization can be revoked without cause or prior notice and is non-

  exclusive, so it does not preclude HPD from giving other developers authorization to seek

  funding to develop the very same site. Id. As both Jack Hammer (HPD's Director of Brooklyn

  Planning until his retirement in June 2015) and Matthew Shafit (HPD's General Counsel from

  1995-2018) explained, achial site control would only be granted much later in the process, once

  the property is actually conveyed to the developer - which was nowhere close to happening at

  the time the settlement was agreed to in 2013. Goldberg Decl., Exhibit H, pp. 30-32; Goldberg

  Decl., ExhibitI, pp. 34-35.

         Ridgewood Bushwick and UJO applied for, and contingently received, tax credits and

  funding from the State to develop the Subject Property. Copies of the letters awarded to

  RidgewoodBushwick and UJO to develop the Subject Property, are collectively annexedto the

  Gerstenfeld Decl. as Exhibit 4; see also Exhibit F to the Goldberg Decl. Some of the State-

  imposed funding deadlineswere initially extended, but due in part to the injunction issuedin the

  State Court Action, ultimately expired on January 31, 2012 and January24, 2013, respectively,

  prior to the initiation of this lawsuit. See copies of extension letters, annexedto the Gerstenfeld


                                                 -4-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 9 of 29 PageID #: 1747




  Decl. as Exhibit 5; see also Exhibit G to the Goldberg Decl. This loss of funding did not

  automatically revoke the contingent site authorization, and it remained in place until 2016. See

  Transcript of former HPD Commissioner Vicki Been's Deposition, Exhibit C to the Goldberg

  Dec!., pp. 32-33; Exhibit H to the Goldberg Decl., pp. 76, 111-112; Exhibit I to the Goldberg

  Decl., pp. 41, 56-57; Exhibit J to the Goldberg Decl. ; Exhibit 3 to the Gerstenfeld Decl.

         In Febmary2013, Plaintiffcommenced the instant action alleging, amongst other things,

  dueprocess claims against the City Defendants in relation to its taking. 1 At that time, the State

  Court Action was not yet resolved, and therefore the injunction was still in place. The Subject

  Property was not yet able to be developed as a result, but the City's intent was to move forward

  with development of affordablehousingonce it was lifted. Indeed, Mr. Hammer, testifiedthat at

  the time of his retirement in June 2015, his understandingwas that "eventually when [the State

    City Defendants note that discovery has not been completed with respect to the underlying
  claims of the lawsuit. Instead, all discovery taken in this action relates to the Plaintiffs instant
  motion to vacate the settlement. Therefore, any allegations and arguments brought forth in the
  Plaintiff'smotion relatingto the underlying claims is inappropriate at this proceduraljuncture.

  The foregoing notwithstanding, the City Defendants properly commenced this condemnation
  proceeding pursuant to the Eminent DomainProcedure Law ("EDPL"),and acquiredtitle to the
  Subject Propertyin August 1999. Pursuantto EDPLSection402(B), City Defendantsserved the
  condemnation Notice of Petition and Verified Petition upon the last known owner of record at
  both the addresson the January 15, 1997 deed giving Ramooe, Inc. title (Reel 3972, Page 1742),
  as well as the property address of the Subject Property. The City also properly published and
  posted copies of the notice and acquisition map. Gerstenfeld Decl., Exhibit 2. A copy of the
  deed is annexed to the Ostreicher Decl. as Exhibit A.

  In reliance upon the address of Plaintiff contained within the deed, these papers were served
  upon 524 Bedford Avenue. Even if Plaintiff alleges that this address is incorrect because its tme
  address is 527 Bedford Avenue, and the papers were inadvertently sent to 524 rather than 527
  Beford Avenue (a typo relating to the address on the filed deed), pursuant to EDPL Section
  402(B)(2)(b), "[t]he inadvertent failure to notify any condemnee, whether of record or not, will
  not invalidate any proceedings brought hereunder or any title acquired by the condemnor under
  this law." Accordingly, the City's alleged inadvertent type did not invalidatethe condemnation
  of the Subject Property, and any attempt by Plaintiffto assert the same, and to try and muddy the
  waters by suggesting that the City was obligated to change any records in the New York State
  Court afterbeinginformed ofthis allegedmistakeis a red herring.

                                                  -5-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 10 of 29 PageID #: 1748




   Court] litigation hopefully would be resolved that HPD could move forward on the development

   of not just this site [the Subject Property] but other sites in the Broadway Triangle that were

   subject to the rezoning [which was the subject of said litigation]. " Exhibit H to the Goldberg

   Decl., pp. 125-126.

   B.     The Settlement NegotiationsBetweenthe City and Plaintiff

          Prior to the City filing its Answer in May 2013, the parties had an in person meeting at

   the New York City Law Department on April 15, 2013 ("April 15th Meeting"). In attendance
   were Fred Kolikoff, counsel for City Defendants, as well as Mr. Hammer and Mr. Shafit from

   HPD. Plaintiffs prior counsel was in attendance, as well as Eugene Ostreicher, who was the

  principal of Ramooe, Inc. at that time. Copies of correspondence between Abner Zehnan of

  Kucker & Bruh, LLP, Plaintiffs prior counsel until 2014, and Ms. Gerstenfeld indicate the

  parties anticipated to be in attendance at the meeting, and annexed to the Gerstenfeld Decl. as

  Exhibit 7; Declaration of Fred Kolikoff, dated April 29, 2019 ("Kolikoff Decl. "), annexed to the

  Gerstenfeld Decl. as Exhibit 8, ^ 3-4; Declaration of Jack Hammer, dated April 29, 2019

  ("Hammer Decl."), annexed to the Gerstenfeld D.ecl. as Exhibit 9, ^ 3-4. Contrary to the

  unsupported assertions in paragraph 13 of the Ostreicher Decl., this was the only meeting

  betweenrepresentatives ofthe New York City LawDepartment ("LawDepartment"), and HPD,


    Holly R. Gerstenfeld was the lead attorney assigned to this case since its inception in 2013, and
  Fred Kolikoffwas her supervisor up until his retirement in 2015. Although Ms. Gerstenfeld set
  up this April 15thMeeting at Plaintiffs request, at the last minute she was not able to be there as
  she was attending a funeral. See Copies of email correspondence, Exhibit 6 to the Gerstenfeld
  Decl.; Gerstenfeld Decl., ^ 7 Mr. Kolikoffattended the meeting in her place. While both Mr.
  Kolikoff and Mr. Hammer recall that Mr. Shafit was at the April 15 Meeting (and
  contemporaneous records indicate that he was expected to attend), Mr. Shafit testified in 2018
  that he does not recall being at any meeting with anyone associated with Ramooe, Inc. See
  Exhibit I to the Goldberg Decl., pp. 63-64. As HPD's long-serving General Counsel who
  attended countless meetings in his career, it is unsurprising that he would fail to recall attending
  an unproductive meeting that occurred five years prior to his deposition.


                                                 -6-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 11 of 29 PageID #: 1749




   and principals of Ramooe, Inc. that occurred in connection with the above-captioned action.

   Gerstenfeld Decl., ^ 8-9; KolikoffDecl. ^ 2. It does not appear that Chaim Ostreicher was in

   attendance at the April 15 Meeting, as his name was not submitted to be placed on the Law

   Department's office building's security list, as representatives from HPD as well as Eugene

   Ostreicher and Plaintiffs attorneys names were. See Exhibit 7 to the Gerstenfeld Decl. ; and

   Gerstenfeld Decl., ^ 8. In addition, Mr. Kolikoff, who waspresent at the April 15 Meeting only

   recalls one of Plaintiffs principals attending the meeting and that this representative was Eugene

   Osfa-eicher,not ChaimOstreicher. KolikoffDecl.,^ 4-5; see generallyHammerDecl., ^ 5.

          The April 15 Meeting focused on Plaintiffs proposal to obtain (or retain) title to the
   Subject Property so that it could develop it, as it had intended to do prior to the condemnation.3

   See Kolikoff Decl., ^ 6. Mr. Kolikoff recalls that at the April 15th Meeting, Eugene Osti-eicher
   asked if he would be able to get the Subject Property back. He set forth in general terms a

  development proposal that involved the Subject Property, and said that he could give the City a

  more detailed onein 30 daysif the City would considerit. FollowingtheApril 15 Meeting, the
  City informed Plaintiffthat it was not interested in giving back the Subject Property, but that it

  would be willing to discuss a monetary settlement. KolikoffDecl., ^ 7; Gerstenfeld Decl., ^15.

          The entire discussionat the April 15th Meeting rested on the notion that Plaintiffwanted

  to develop the Subject Property itself. KolikoffDecl., ^ 6-7, 9-10; Hammer Decl., If 7. There

  was no discussion about HPD providing (or rescinding) contingent site authorization to

  Ridgewood Bushwick and/or UJO at the April 15 Meeting. See Exhibit H to the Goldberg

  Decl., pp. 122-23. Neither Mr. Kolikoff nor Mr. Hammer recall Plaintiff indicating during the
           :th
  April 15l" Meeting, or. at any time during settlement discussions with Plaintiff or its counsel

    Indeed,it is not in dispute thatprior to the City's takingin 1999, Plaintiffwas grantedpermit(s)
  from the City's Department ofBuildings relating to the development ofthe Subject Property.

                                                  -7-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 12 of 29 PageID #: 1750




   during the course of 2013, that it wished for Ridgewood Bushwick and UJO to instead be the

   developers. KolikoffDecl., ^ 9; Hammer Decl., ^ 6.

          Moreover, the City's lead counsel in this case sinceits inception is Ms. Gerstenfeld, who,

   along with Mr. Kolikoff, were the only representatives of the City to engage in settlement

   discussions with anyone on Plaintiffs behalf in 2013, with the exception of the April 15

   Meeting. Gerstenfeld Decl., ^ 12. Neither Plaintiffs former counsel, Mr. Zelman, who

   represented Plaintiff through early 2014 following the execution of the settlement discussed

   herein, nor anyone else on Plaintiffs behalf, ever expressed to Ms. Gerstenfeld or Mr. Kolikoff

   Plaintiffs supposed desire to have UJO or Ridgewood Bushwick, or any other third party

   developers, build out the SubjectProperty. Gerstenfeld Dec!.,^ 13; KolikoffDecl.,^ 9. Instead,

   it was expressedto Ms. Gerstenfeld and Mr. Kolikoffduring settlement discussionsthat Plaintiff

   wished to obtain (or retain) title to the Subject Property so that Plaintiff'could develop it.

   Gerstenfeld Decl., ^ 12-14; KolikoffDecl., ^ 6-7, 9-10; see also Hammer Decl., ^ 7. Once

   Plaintiffs counsel was informed that the City would not settle on those terms, the settlement

   discussionsfocused solely on the monetary value ofthe Subject Property, without regard to who

  would subsequently develop it. Gerstenfeld Decl., ^ 15-16; KolikoffDecl., ^ 7.

          This is corroborated by Plaintiffs June 24, 2014 letter to the Court, whereby Plaintiff

   asserted that "[t]hroughout negotiations with the City, Mr. Osti-eicher made clear that his goal

  was for the rehim of the property so that Ramooe could continue developing the Property as it

  was prior to the City's unlawful taking." A copy ofthis letter is annexedto the Gerstenfeld Decl.

  as Exhibit 12, p. 2 (emphasis added). Plaintiff further asserted that "Mr. Ostreicher was told

  repeatedly that his property was necessary for the success of the Project. Mr. Osfa-eicher was




                                                 -8-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 13 of 29 PageID #: 1751




   given to understandthat he could not maintainownership ofhis property and his only option was

   to acceptthe City's offer ofmonetaryremuneration for Ramooe'sProperty." Id.

          Conspicuously absent from Plaintiffs June 24, 2014 letter are any assertions that Plaintiff

   agreed to settle because the Project was being developed by UJO or Ridgewood Bushwick, or

   any other specificdeveloper, let alone that Plaintiffconveyed suchreasoningto the City. Seeid.

   Instead, Plaintiff made clear that it was only the City's supposed assertions that the Project had

  not been abandoned, and that the City would not be willing to return the Subject Property to

  Plaintiff, that inducedPlaintiffto settle. See id.

          It is not in dispute that following initial disclosures and minimal discovery, the parties

  entered into a StipulationofSettlement and OrderofDismissal, datedDecember 17, 2013, which

  was "so ordered" by the Honorable Sandra L. Townes on December 30, 2013 (Docket No. 18).

  ParagraphNo. 5 of the stipulation indicated that as a term of the settlement Plaintiff"agrees to

  execute and deliver to the City a quitclaim deed, in recordable form, grantingthe City anyrights

  that plaintiff may have with respect to Brooklyn Tax Block 2269, Lot 45. " In accordance with

  the terms of the stipulation, on January 8, 2014, Ms. Gerstenfeld forwarded a quitclaim deed to

  Mr. Zehnan. On January 14, 2014, Mr. Zelman informed Ms. Gerstenfeld that he had forwarded

  it to Plaintiff for signature. On February 13, 2014, Ms. Gerstenfeld received the deed from

  counsel, but it was missing certain information such as the date, and name and title of signatory.

  She asked that the deed be returned only aflter it was fully completed. Following regular

  inquiries to Plaintiffs counsel, on June 9, 2014, Ms. Gerstenfeld was informed in an email: "We

  regret the delay that has occurred in finalizing this matter, but it has unfortunately become

  necessary for us to withdraw as .counsel, and we will be making such application shortly."

  Copies of the email correspondence between counsel are annexed to the Gerstenfeld Decl. as


                                                   -9-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 14 of 29 PageID #: 1752




   Exhibit 11. Counsel then withdrew, and Plaintiff has been represented since that time by

   Goldberg, Weg& Markus PLLC,andits firm's predecessors.

   C.     PlamtifPs Evolving Theories on Why it Wants to Vacate the Settlement Agreement

          Plaintiffs new counsel Goldberg, Weg & Markus PLLC, sent a letter to the Court dated

   June 24, 2014, seeking to vacate the settlement. As discussed above, the stated reason why

   Plaintiff wanted to vacate the settlement was because the City had asserted that the Project had

   not been abandoned,not becausethe City purportedly assertedthat a specificdeveloperwouldbe

   the one to develop the property. See Exhibit 12 to the Gerstenfeld Decl. Indeed, Plaintiff made

   clear that "the only reason it agreed to sign the settlement agreement transferring the property"

   was because Plaintiff "was informed that the City was proceeding with the Project. " Id., at 2

   (emphasis added). Plaintiff believed this to be a misrepresentation, as Plaintiff believed at that

  time thatthe Projecthadactuallybeen abandoned. Seeid.

          Plaintiffreiterated this theme at a conference with Magistrate Judge Scanlon on June26,

  2014. See Transcript of the June 26, 2014 Conference, annexed to the Gerstenfeld Decl. as

  Exhibit 13. Specifically, Plaintiff set forth that while the City had represented during settlement

  negotiations that the Project hadnot been abandoned,Plaintiffsubsequently came to believe that

  the Project had actually been abandonedbecause funding for the Project was not included in the

  City's budget, that Plaintiff was supposedly "told" that unidentified "individuals who received

  letters concerning condemnationoftheir properties in that same project areahave now been told

  that they can keep their property[, ]' and that "governmental leaders who were pushing the
  project arenot in the government anymore." Id. at 9.


     At the conference. Plaintiffs counsel indicated that these unidentified property owners
  supposedly received letters indicating that the City no longer sought to acquire their properties.
  Exhibit 13 to the Gerstenfeld Decl., at 14. However, Plaintiffs counsel conceded that they had
  not actually seen these supposed letters and sought time to "investigate the letters" and bring
                                                 -10-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 15 of 29 PageID #: 1753




           At this conference, Plaintiffrepresented to the Court that the "only mistake" Plaintiffis

   alleging is that Plaintiffthought that the Project had not been abandoned, but "now he believes,

   in fact, it was abandoned." Exhibit 13, p. 19 ("THE COURT: - the only mistake that your client

   is claiming is his understandingthat the project hadnot been abandonedand now he believes, in

   fact, it was abandoned? [Plaintiffs Counsel]: That's correct. That is the only statement he's

   claiming. ").   Plaintiffs counsel explicitly conceded that if the Project was not achially

   abandoned, then there would be no basis for Plaintiffto vacate the settlement. Id. at 22 ("...if

   the City hasn't abandoned the project, then they haven't abandoned the project and it's not a

  mistake. But if the City has abandoned the project, then he signed the stipulation not knowing

  that the City has abandoned the project) (emphasis added). Moreover, Plaintiffs counsel

  indicated that "we're not saying the City intentionally misled [Plaintiff]. The only thing I can

   say is that he was repeatedly told and he heard that the City ... had not abandoned the project

  and was not abandoning the project. " Id. at 22.

          The City explained at this conference that the Project had not been abandoned, but that it

  was subject to a preliminary injunction issued in the State Court Action and could not proceed

  until that injunction was lifted. Id. at pp. 5-6, 26-27. The City indicatedthat its intention was to

  move forward with the Project once the injunction was lifted. See id. Indeed, as will be set forth

  in more detail below, that is exactlywhathappened.


  them to court. Id. at 17-18. In a letter dated July 7, 2014, Plaintiffs counsel clarified that he
  spoke to some of the neighboringproperty owners and that "neighboringlandowners have been
  allowed to develop their properties despite previously receiving notices from the City that the
  neighboringproperty was to be condemned." This letter is annexed to the Gerstenfeld Decl. as
  Exhibit 14. No documentation was provided to support this assertion. Regardless, counsel for
  the City explained at the conference that the fact that some properties may have originally been
  included in the Project but no longer are needed for it, does not mean that the Project itselfhas
  been abandoned, or that the Subject Property is no longer needed for the Project. Exhibit 13 to
  the Gerstenfeld Decl., at 28.


                                                 -11-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 16 of 29 PageID #: 1754




          Over two years later, on September 9, 2016, the Court held another conference on this

   matter, and Plaintiff reiterated its belief that the City had abandoned the Project. See Transcript

   from September 9, 2016 Conference, annexed to the Gerstenfeld Decl. as Exhibit 15, pp. 4-9.

   Specifically, Plaintiff indicated that no development had occurred, that the related state court

   proceeding had been dormant for years, and that it believed that the City no longer intended to

   develop the property in accordance with the urban renewal plan. Id. at pp. 4-9, 22. As further

   evidence that the Project was not going forward. Plaintiffraised the fact that the contingent site

   authorization issued to Ridgewood Bushwick (and UJO) was withdrawn by the City earlier in

  2016 and argued that the City knew this in 2013 but did not disclose it to Plaintiff. Exhibit 15 to

  the Gerstenfeld Decl., pp. 4-9, 20. Additionally, Plaintiff believed that because the City

   supposedly withdrew the contingent site authorization from Ridgewood Bushwick and UJO that

  this also meant that the Subject Property could no longer be developed in accordance with the

  urbanrenewalplan. Indeed, Plaintiffs counsel stated: "the entireplanto develop the community

  in a particular fashion, its for lack of a better words, went down the tubes. " Id. at p. 21.

          At this September9, 2016 conference, counsel did not claim that the City misrepresented

  any facts, just that the City did not affirmatively disclose the fact that the contingent site

  authorization letter issued by HPD to Ridgewood Bushwick and UJO regarding the Subject

  Property was formally tenninated. Id. at pp. 9-11 ("THE COURT: So it's unilateral mistake but

  based on a failure to be forthcoming and as you said, you - there was no way for you to get the

  information; MR, GOLDBERG(Plaintiffs counsel): Correct"). However, counsel admitted that

  this letter rescinding Ridgewood Bushwick and UJO's contingent site authorization was not

  issueduntil a few months prior to the September 2016 conference. Id. at pp. 10-12. This letter,

  dated June 20, 2016, was drafted by Mr. Shafit, HPD's General Counsel, as the City was in


                                                  -12-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 17 of 29 PageID #: 1755




   "settlement discussions" in the State Court Action, and it was signed by HPD Commissioner

   Vicki Been who made the ultimate decision to rescind the contingent site authorization. See

   ExhibitJ to the Goldberg Decl. ; Exhibit C to the Goldberg Decl., pp. 32-36; 40; Exhibit I to the

   GoldbergDecl., pp. 31-35, 45.

          Therefore, the contingent site authorization did not terminate until 2016 - years after the

   settlement agreement was reached. Indeed, the terms of the 2009 letter granting contingent site

   authorization did not provide for automatic rescission if the state funding expired, and Mr.

   Hammer testified that the contingent site authorizationwas not rescinded at the time he retired

   from HPD in 2015. See Exhibit H to the Goldberg Decl., pp. 76, 111-112; Exhibit 3 to the

   Gerstenfeld Decl. ; Exhibit J to the Goldberg Decl. Former HPD Commissioner Been testified

   that the decisionto rescind the contingent site authorizationwas made around the time the letter

   was issued in 2016, and this decision was made in connection with settlement negotiations in the

   State Court Action. See Exhibit C to the Goldberg Decl., pp. 32-33.

          At no point during the September 2016 conference did Plaintiff express that the reason it

   entered into the settlement agreement was because UJO or Ridgewood Bushwick specifically

  would be developing the Subject Property; only that they agreed to settle because they thought

  that the Project, as described in the Urban Renewal Plan, would proceed. Indeed, Plaintiff again




  5 Plaintiffaccuses the City of hiding "behind the attomey-client privilege" with respect to its
  failure to precisely explain why it waited until 2016 to revoke the contingent site authorization.
  See Plaintiffs Febmary 21, 2019 Memorandum of Law in Support of its Motion, p. 9. However,
  as set forth above, the decision was made in the context of settlement negotiations in the State
  Court Action. Plaintiff has not challenged this assertion of privilege and it bears noting that
  Magistrate Judge Scanlon initially discouragedPlaintifffrom even taking the deposition of Mr.
  Shafit. because "that doesn't seem helpful... or at least efficient because the parsing of the
  privilege versus the non-privilege will be very difficult." Transcript of December 20, 2017
  hearing, annexed to the Gerstenfeld Decl. as Exhibit 19, p. 38.


                                                -13-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 18 of 29 PageID #: 1756




   reiterated at this conference that its intention was to develop the Subject Property on its own.

   SeeExhibit 15 to the GerstenfeldDecl., p. 8.

          In December 2017, the State Court Action settled, and therefore the injunction was no

   longer in place. See A copy of the State Court Action settlement is annexed to the Gerstenfeld

   Decl. as Exhibit 16. As a result, and contrary to the contentions Plaintiffmade from 2014-2016,

   the Projectmoved forward. Lastyear, HPDbeganthe RFPprocess to select developers for all of

   the BroadwayTriangleproperties that werepreviouslyboundby the injunction. Underthe terms

   of the settlement of the State Court Action, HPD issued a RFP for the Project, which remained

   open through October 1, 2018. See id. ; Broadway Triangle RFP information, a copy of which is

   annexed     to    the     Gerstenfeld    Decl.        as   Exhibit   17,    also    found     at:

   htt s://wwwl. n c. ov/site/h d/develo ers/re uest-for- ro osals^roadwa -trian Ie- . a e.

   Because the City's statements that the Project had not been abandoned were proven tme,

   Plaintiffwas forced to abandon its abandonmenttheory and had to come up with a new reason

   for vacatingthe settlement.

          Astoundingly, Plaintiffs counsel asserted in open court for the first time on March 28,

   2018 that the Plaintiffagreed to the settlement because it was "under the impression that it [the

   development ofthe Subject Propertyby UJO andRidgewoodBushwick] was goingto be helpful

  to their community." See A copy of the transcript of the March 28, 2018 hearingis annexedto

  the Gerstenfeld Decl. as Exhibit 18, pp. 29-30. When the Court asked for clarification,

  Plaintiffs counsel asserted that his client had "communal concerns" relating to the "Hasidic

   community in Williamsburg." See id. at p. 30. Indeed, counsel indicated that had Plaintiff

  known that these two community groups were not going to be the developers, "they [the

  Plaintiff] would have demanded their number and not caved for a lower number based on the


                                                  -14-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 19 of 29 PageID #: 1757




   communal benefit that they would have received."         See id. at pp. 31-32. Amplifying this

   statement, counsel asserted that the Plaintiffs potential "economic benefit" of a higher

   settlement award was weighed against the importance ofthe communal benefit to the Plaintiffs

   religious group withinWilliamsburg. Id.

          To the extent that any credence could be given to this new theory, it was undermined

   completely on March 19, 2019, when the chosen winner of the RFP for the Project was

   announced. See Exhibit 17 to the Gerstenfeld Decl. HPD designatedthe Unified Neighborhood

   Partners, a development team comprised of five distinct groups, to develop the Project. Two of

   the members of this development team are UJO and Ridgewood Bushwick's successor

   organization, called RiseBoro Community Partnership. Id. Thus, the community groups that

   Plaintiff claims it is aligned with will be developing the Project, and the only thing holding up

   the SubjectProperty's inclusionin that development is the pendencyofthis litigation.

                                             ARGUMENT

                         THE     SETTLEMENT                   AGREEMENT
                         IS ENFORCEABLE

  A.      Settlement Enforcement Standard

          The law surrounding settlement enforcement is unequivocally clear. In New York,

  "[s]tipulations ofsettlement are favoredby the courts andnot lightly set aside." Hallockv. State

  of New York, 485 N.Y. S.2d 510, 512 (1984) (citing Matter of Galasso, 35 N.Y. 2d 319, 321

  (1974)); see also Downes v. O'Connell, 103 F. Supp. 2d 579, 582 (E. D.N. Y. 2000).

  "Stipulations not only provide litigants with predictability and assurance that courts will honor

  their prior agreements, but also promote judicial economy by narrowingthe scope of issues for

  ti^al. " McCo v. Feinman, 99 N.Y.2d 295, 302 (2002)(intemal citations omitted). Moreover, in

  order "[t]o achieve these policy objectives, a stipulation is generally binding on parties that have

                                                 -15-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 20 of 29 PageID #: 1758




   legal capacity to negotiate, do in fact freely negotiate their agreement and either reduce their

   stipulation to a properly subscribed writing or enter the stipulation orally on the record in open

   court. " Id. (internal citations omitted).

           "Settlement agreements are contracts and must therefore be construed according to

   general principles of contract law." Downes, 103 F. Supp. 2d at 581. "A trial court has inherent

   power to enforce summarily a settlement agreement when the terms of the agreement are 'clear

   and unambiguous. '"Ome a En '                Inc. v. Ome a   S.A. 432 F. 3d 437 444           2d Cir.

   2005) (internal citation omitted). Further, "[a]n order requiring a party to specifically perform in

   accordance with the terms of a valid contract is a proper remedy. Specific performance is

   particularly appropriate where, as here, the defendants have acted in good faith throughout the

   settlement negotiations and thereafter." Kulesa v. Middau , 1999 U. S. Dist. LEXIS 19585, at

   * 13 (N.D.N.Y. 1999) (internal citations omitted) (the court enforced the settlement stipulation

   and ordered specific performance, because it found plaintiff to be competent at the time he

   signed the stipulation).

           "Stipulations of settlement...are judicially favored and, as such, will not be set aside

   absent grounds sufficient to invalidate a conta-act, i.e., fraud, collusion, mistake or accident."

  Matter of McLau in, 97 A.D.3d 1051, 1052 (3d Dept. 2012)(intemal citations omitted);

  Downes, 103 F. Supp. 2d at 582; see. also Matter ofFmti - 29 N. Y. 2d 143, 149-150 (1971);

  Baile v. New York Cit Transit Auth., 602 N. Y. S.2d 177, 178 (2d Dept. 1993).

           "[A] unilateral mistake-in andof itself-is an insufficientbasisupon whichto set aside

  a stipulation of settlement. "      Matter of McLau       in, 97 A.D. 3d at 1053 (citation omitted).

  Instead, "[i]t is well settled that in order for a court to allow rescission of a contract on the basis

  of a umlateral mistake, a party must establish that (i) he entered into a contract under a mistake



                                                     -16-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 21 of 29 PageID #: 1759




   ofmaterial fact, and that (ii) the other contracting party either knew or should have known that

   such mistake was beingmade." Ludwi v. NYNEXServ. Co., 838 F. Supp. 769, 795 (S.D.N.Y

   1993). Moreover, the mistake must be "accompanied by some fraud committed by the other

   contracting party. "   Aniero Concrete Co. v. New York Cit Constr. Auth., 1997 U. S. Dist.

   LEXIS22 at *52 (S.D.N.Y. Jan. 3, 1997)(citations omitted); see also ABA Consultin LLC v.

   Liffe Van Lines Inc., 67 A.D. 3d 401, 403 (1st Dept. 2009) (there must be evidence of

   fraudulent inducement to rescind a settlement based on unilateral mistake); Lon v. Fitz erald,

   240 A.D.2d 971, 974 (3d Dept. 1997) ("Plaintiffs cannot obtain relief for unilateral mistake of

   contract absenta showingoffraud, duress or similarinequitableconduct").

          "To rescind a contract because of unilateral mistake, therefore, the plaintiff must show

   'misrepresentation, concealment or nondisclosure of a material fact; an intent to deceive; and an

  injury resulting from justifiable reliance by the aggrieved party. '" Aniero Concrete Co., 1997

  U. S. Dist. LEXIS 22 at *53 (quoting Alien v. Wes oint-P       erell Inc., 945 F. 2d 40, 44 [2d Cir.

   1991]). Furthermore, a unilateral mistake can only void a contract "where the asserted mistake

  concerns 'abasic assumptionon whichthe contract wasmade. '" Inde endent OrderofForesters

  v. Donald Lufkin & Jenrette Inc., 157 F.3d 933, 940 (2d Cir. 1998) (quoting Restatement

  (Second) ofContracts §§ 152 and 153).

          The party claiming unilateral mistake "bears the burden ofproving both its own mistake

  and fraudulent concealment by fhe other party. " See Winmar Co. Inc. v. Teachers Ins. &

  Annui Ass'n of Am., 870 F. Supp. 524, 537 (S. D.N.Y 1994). In order "to overcome the heavy

  presumption that a deliberately prepared and executed written instrument manifested the tme

  intention oftheparties, evidenceofa very highorder is required. And well that it is, for freedom

  to contract would not long survive courts' ready remaking of contracts that parties have agreed


                                                -17-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 22 of 29 PageID #: 1760




   upon." Geor e Backer Mana ement Co . v. Acme uiltin Co., 46 N.Y.2d 211, 219 (1978).

   This "evidentiaryrequirement operates as a weighty caution upon the minds of all judges, and it

   forbids relief whenever the evidence is loose, equivocal or contradictory. '" Id. at 220 (internal

   quotations and citations omitted).      Indeed, "a party seeking to overturn an otherwise

   unambiguous contract on the grounds of mistake bears a heavy burden because there is a

   conclusive presumption that a party who signs a contract has knowledge of its contents, assents

   to the contents, and is thus boundby the contract." National Union Fire Ins. Co. v. Walton Ins.

   Ltd.. 696 F. Supp. 897, 903 (S. D.N.Y. 1988).

   B.      Plaintiff Cannot Establish a Unilateral Mistake Brought on by Misrepresentation of
           a Material Fact that wasKnown or ShouldHave Been Knownto City Defendants

           As set forth above, Plaintiffbears a high burden to prove that City Defendants materially

   misrepresented a basic assumption of the settlement agreement, and therefore caused Plaintiff to

  make a unilateral mistake which could serve as the basis to void such contract. Plaintiff has

   failed to do so.

           Throughout the litigation of this case, Plaintiffhas presented various arguments and/or

  theories which it asserts would support vacatur of the 2013 settlement, and pursued discovery in

   support thereof. Plaintifforiginally informed the Court that it should not be held to the terms of

  the settlement because Plaintiff believed that the Project had been abandoned, contrary to

  assertionsmadeby the City at the time ofthe settlement. SeeExhibit 12 to the GerstenfeldDecl.;

  Exhibit 13 to the Gerstenfeld Decl., pp. 9, 19 and 22. However, the settlement of the State Court

  Action in December2017 unequivocallyproved that the Project was indeednot abandoned,but,

  rather, moving forward. Plaintiff's Project abandonment theory was itself abandoned by

  counsel, who were forced to proffer another theory: the Plaintiff only entered into the 2013

  settlement agreement because at the time it was signed, Plaintiffbelieved that the lot would


                                                   -18-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 23 of 29 PageID #: 1761




   ultimately bejointly developed by Ridgewood Bushwick and UJO, the two local Brooklyn-based

   community groups whose interests were purportedly aligned with those of Plaintiff. This new

   theory fares no better, and even if it was credited, Plaintiffstill cannot show that the City knew

   or should have known that this was a basic assumption on which the contract was made, let alone

   that there was any fraud on the City's part. See e.g., Inde endent Order ofForesters, 157 F.3d at

   940; Ludwi , 838 F. Supp. at 795; Aniero Concrete Co., 1997 U. S. Dist. LEXIS22 at *52.

          We note at the outset that at no time has Plaintiff asserted that any of the members of

   Ramooe, Inc. are also members of either Ridgewood Bushwick or UJO, or that this was

   conveyed to the City. Instead, Plaintiffs allegations, made through the Ostreicher Decl., are that

   Plaintiffs interests were vaguely "aligned" with UJO and Ridgewood Bushwick, that Plaintiff

   "reinforce[d]" this to the City's representatives, and thus the City should have known that UJO

   and Ridgewood Bushwick's involvement "was important to [Plaintiffs] agreement to settle."

   Osb-eicher Decl., ^ 12-14. 6 What is conspicuously absent from Chaim Ostreicher's Decl. are
   any specifics about whatwas conveyed, to whom, and when. Whilehe claims to have attended a

   settlement meeting with the City along with his father Eugene (Ostreicher Decl., ^ 13), the only

  meeting between Plaintiffs principals and the City was the April 15 Meeting, which he did not
   appearto attend. GerstenfeldDecl., Exhibit7; GerstenfeldDecl., ^ 8; KolikoffDecl.,^ 2.

          Mr. Kolikoff, who attended the April 15 Meeting, attests that only one of Ramooe's

  principals was present, and contemporaneous records show that it was Chaim's father Eugene


  6 Mr. Ostreicher also suggests that the City's supposed "general understanding of the political
  and communal landscapein SouthBrooklyn," Chaim andEugeneOstreicher's"appearanceto be
  that ofHasidicJews"and the City's representatives supposedknowledge"thatPlaintiffs address
  on Bedford Avenue is in ... an area in which Hasidic Jews reside" is somehow evidence that the
  City should have known that Plaintiff was aligned with Ridgewood Bushwick and UJO and
  would not have settled had it known that they would not develop the Project. Ostreicher Decl.,
  ^12-13. Not only is this not true, but the argument is repugnant.

                                                 -19-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 24 of 29 PageID #: 1762




   who would be attending. See Exhibit 7 to the Gerstenfeld Decl. ; Kolikoff Decl., ^ 4-5. While

   Chaim Ostreicher suggests that there were supposedly other meetings that his father attended

   without him (which gives further credence to the fact that he was not at the April 15 Meeting),

   he tellingly provides no details aboutthese supposedmeetings. Osti-eicherDecl., ^[13. There was

   no discussion at the April 15 Meeting, or at any other time during settlement negotiations, that

   Plaintiffs interests were supposedly aligned with Ridgewood Bushwick and UJO.                See

   Gerstenfeld Decl., ^ 13; KolikoffDecl., ^ 8-10; see also Hammer Decl., ^ 6. In fact, there was

   no discussionofUJO or RidgewoodBushwick'spotential development ofthe Project duringthe

   April 15thMeeting, or at any other point during settlement negotiations. See Gerstenfeld Decl., ^
   13; KolikoffDecl., ^ 8-9; Hammer Decl., ^ 6. The City attorneys had no ideathat Ridgewood

   Bushwick or UJO's involvement in the development of the Subject Property for the City was

   supposedly the impetus for Ramooe's agreement to settle. This alleged motivating factor was

   not conveyed at the April 15th IVteeting or at any other point during settlement discussions. See
   Gerstenfeld Decl., ^13; KolikoffDecl., ^ 8-10. Moreover, common sensewould dictate that if

   RidgewoodBushwick and UJO's involvement was pivotal to Plaintiffs settlement position, the

   settlement agreement itself would have recited such a condition, and if that no longer was the

   case, the settlement would be void. The settlement agreement contains no such language.

   Instead, the focus of the April 15 Meeting, and other settlement discussions between counsel,

  was Plaintiff's desire to develop the Subject Property (Kolikoff Decl., ^ 6-7, 9-10; Gerstenfeld

  Decl., ^ 13-14); something that would put it in conflict with UJO and Ridgewood Bushwick.

          There were simply no discussions about who would be developing the Subject Property

  for the City; only that the City had not abandonedthe Project. Only after it was made clear that

  the City was not willing to give back the Subject Property, did Plaintiff agree to negotiate a


                                                -20-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 25 of 29 PageID #: 1763




   monetary settlement.     Kolikoff Decl., ^ 7; Gerstenfeld Decl, ^ 15-16. Moreover, emails

   between counsel following the April 15th Meeting show that negotiations over a monetary
   settlement focused on whether the Subject Property should be valued as of 1999 or 2013 for

   settlement purposes, not any discussions about a supposed discount because of who would be

   developing the Project. See Copies of these emails are annexed to the Gerstenfeld Decl. as

   Exhibit 10; Gerstenfeld Decl., ^ 16-18.

          Not only do the City officials who participated in the settlement discussions refute

   Plaintiffs new theory, but so does Plaintiff itself. Before it crafted its new theory. Plaintiff

   asserted that "[t]hroughout negotiations with the City, Mr. Ostreicher made clear that his goal

  was for the return of the property so that Rcimooe could continue developing the Property as it

  was prior to the City's unlawful taking. " Exhibit 12, p. 2 (emphasis added). This is entirely

  consistent with the City's recounting of the settlement negotiations, and directly contradicts

  Plaintiffs post hoc assertions that it settled to "keep fhe peace with the two local community

  organizations" who were slated to develop the Subject Property. Ostreicher Decl., ^10.

  7 The City indicated that it would only negotiate on the basis of the 1999 value of the Subject
  Property, since that it is when it was acquired via eminent domain. See Exhibit 10 to the
  Gerstenfeld Decl. In eminent domain, the relevant valuation date of the condemned property is
  as of the date the City vests title; the current market value is irrelevant. Rose v. State, 24 N.Y. 2d
  80, 87 (1969) ("The constitutional requirement of compensation mandates that the property
  owner be indemnified so that he may be put in the same relative position, insofar as this is
  possible, as if the taking had not occurred. ") Additionally, increases in property values that are
  a result of a public project may not be considered in valuing property acquired for said project
  ("the project influence mle"). United States v. Miller, 317 U.S. 369 (1943). It is for this reason
  that Ms. Gerstenfeld communicated to Mr. Zelman that "we consider the current market value of
  the subject property to be irrelevant, especially since its current value is influenced by the fact
  that the property is in the middle of an urbanrenewal areacreatedby the City." Exhibit 10 to the
  Gerstenfeld Decl. The settlement amount of $400, 000 was actually above the City's appraised
  value of $125, 000, which was the amount of the condemnation advance payment awarded to
  Plaintiff. See Exhibit B to the Goldberg Decl., which is a Certification ofAdvance Payment that
  the Law Department sent to Plaintiff, and then re-sent to Mr. Zelman following the initiation of
  this lawsuit in 2013, with the correct address hand-written by Ms. Gerstenfeld in 2013;
  GerstenfeldDecl., TI 17-18.

                                                  -21 -
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 26 of 29 PageID #: 1764




          Furthermore, even if Plaintiffs newtheory that it informed the City that its interests were

   vaguely "aligned"with RidgewoodBushwickand UJOwere credited, this would still not enable

   Plaintiffto vacate the settlement. Merely saying that Plaintiffs interests are "aligned"with the

   developers is not nearly enough for the City to have known that Ridgewood Bushwick and

   UJO's continuedinvolvement in the Project was '"abasic assumptionon whichthe contract was

   made. '" Inde endentOrder ofForesters, 157 F.3d at 940 (citation omitted).

          Nor was there any fraud on the City's part. While it is tme that Ridgewood Bushwick

   and UJO's state funding had expired at the time the settlement was reached, this does not mean

   that UJO and Ridgewood Bushwick could not reapply for funding at a later date, and certainly

   did not mean that they would not be developing the Project. Indeed, the contingent site

   authorizationissuedto them did not automatically expire with the state funding, andremained in

  place until 2016, long after the settlement agreement was reached. See Exhibit H to the Goldberg

  Decl., pp. 76, 111-112;ExhibitC to the GoldbergDecl., pp. 32- 33; Exhibit3 to the Gerstenfeld

  Decl.; ExhibitJ to the GoldbergDecl.

          To suggest that the City improperly kept Plaintiff out of the loop regarding the

  development ofthe Subject Property, whichPlaintiffhadn't owned since 1999, is a redherring.


    Another red herring is Plaintiffs misplaced focus on HPD's internal processes relating to
  contingent site authorizationletters' issuance and extensionof deadlineswithin saidletters. The
  internal processes within HPD for issuing contingent site authorization letters (which Plaintiff
  has erroneously referred to throughout this litigation as achieving "site control") was monitored
  by the Site Control Committee (the "Committee") that periodically met to "discuss proposals"
  and review applications by developers for such contingent site authorization letters. Exhibit H to
  the Goldberg Decl., p. 26. Contrary to the assertions of Plaintiff on pages 9 and 11 of its
  Memorandum of Law, the fact that the Committee's processes regarding issuance of contingent
  site authorization has been informal and fluid over time, and may have changed through the
  years, along with the role of the Committee itselfwithinHPD, is of no import here. Nor is the
  fact that Matthew Shafit was not overly familiar with the specific procedures of the Committee,
  because he was not involved with the Committee. See Exhibit I to the Goldberg Decl., pp. 36,
  43-44. It is clearly a tactic of last resort by Plaintiffto focus on HPD's formal practices, or lack
                                                 -22-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 27 of 29 PageID #: 1765




   Plaintiff was not one of the private developers, never indicated that any of its members might

   also be members of either Ridgewood Buswick and/or UJO, nor did it ever indicate its alleged

   alliance with them until March 2018, some four years after the settlement was reached.

          Therefore, whether HPD or its employees knew during the pendency of the instant

   litigation in 2013 that the tax credits and funding awarded by the State on a contingent basis had

   ultimately expired is of no moment here. The City representatives had no reason to know that

   this information was relevant to the Plaintiffs decision making, and does not constitute either

   fraud or a misrepresentation of a material fact made by City Defendants. See Ludwi , 838 F.

   Supp. at 795. It is rather curious that there is no contemporaneous document memorializing

   Plaintiffs assumptions or desires regarding Ridgewood Bushwick and/or UJO in the

   development ofthe SubjectProperty.

          The City has been frank with Plaintiffregarding the Project ultimately moving forward.

  Indeed, that the Project is coming to fi-uition can be seen in the recent selection of developers

  through the RFP process, which include both UJO and Ridgewood Bushwick's successor

  organization.   Ironically, even if the City knew, or had reason to know, that Ridgewood

  Bushwick and UJO's development of the Subject Property was important to Plaintiffs

  agreement to settle, it would have been false and misleading for the City to say in 2013 that

  Ridgewood Bushwick and UJO were not going to be the developers on the Project. At that time,

  the contingent site authorization letters had not been withdrawn, and there was still a very real

  possibility that they would be the developers, assuming the Project was allowed to go

  forward - whichis exactlywhat happened.



  thereof, and individual'srecollections years after the fact ofwhatwas done or not done, in order
  to mask Plaintiffs inability to produce evidence sufficient to overturn its settlement.

                                                -23-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 28 of 29 PageID #: 1766




          If the sole reason Plaintiff agreed to settle was tmly because it thought Ridgewood

   BushwickandUJO would be the developers for the Project, then one would expect that because

   UJO andRidgewoodBushwick's successororganizationwill in fact be amongthe developers of

   theProject, this litigation shouldbe withdrawnbecauseit no longer serves anypurpose. The fact

   that this matter continues to be litigated leadscredenceto the conclusion that Plaintiffs 770^? hoc

   and self-sendngstatements about its supposed alignment with these developers are nothingmore

   than a pretext to void the settlement agreement so that Plaintiff can attempt to extract more

   money from the City. The City is constrained to note that the only thing preventing the

   development ofthe Subject Property withintheProject is thependencyofthis litigation.9
          In sum. Plaintiffcannotmake out the requisite elements ofunilateral mistake as a defense

   to contract enforcement.    Thus, while Plaintiffs arguments for settlement rescission have

   become a moving target, none of the iterations offered by Plaintiff warrant a reversal of the

   contractual obligation it entered into over five years ago.       Moreover, the fluid nature of

   Plaintiffs various theories as to why the settlement should be vacated are more probative of

   Plaintiffs desire to renege on the settlement, and motivated simply by a change of mind, rather

  than any actial misrepresentation or mistake. "Equitywill not relieve a party of its obligations

  under a conti-act merely because subsequently, with the benefit of hindsight, it appears to have

  been a badbargain." Term Indus Inc.. v. Essbee Estates Inc., 451 N.Y.S.2d 128, 129 (1st Dept.

   1982). Rathertransparently. Plaintiffpursues this litigation motivated solely by its desire to get

  more money from the City, rather than adhere to the settlement its prior counsel negotiated in

  good faith.


  9 Under the tenns ofthe State Court settlement, if this litigation is resolved in a timely manner,
  the Subject Property can be included within the plans for the Project, and the homeless and low
  incomehousingwill reachits fall potential. SeeExhibit 16 to the Gerstenfeld Decl.

                                                 -24-
Case 1:13-cv-01045-NGG-VMS Document 87 Filed 05/31/19 Page 29 of 29 PageID #: 1767




            The parties to this litigation entered into a fair settlement agreement that was negotiated

   in 2013, and ultimately "so ordered"by the Court. Plaintiffhas come forward with nothing but

   "loose, equivocal or contradictory" evidence of a supposed unilateral mistake, and thus the

   settlement must be adhered to as a matter of contract law. See Geor e Backer Mana ement

   Corp., 46 N.Y.2d at 220 (citation omitted); Downes, 103 F. Supp. 2d at 581. In light of the

   above considerations. City Defendants respectfully assert that the "so ordered" settlement

   agreement should be enforced. To that end, City Defendantsrespectfully request that the Court

   issue an order directing the Plaintiffto execute the quit claim deed, and provide it to the City in

   an effort to effectuatethe settlement andhavethis case finallyresolved.


                                            CONCLUSION

            For the foregoingreasons, this Court should issue an order denying Plaintiffs motion to

   vacate the settlement and directing that the settlement agreement signed by the parties and "so

   ordered" by Judge Townes on December 30, 2013 be enforced. City Defendants respectfiilly

   request that the Court also issue an order directing the Plaintiffto execute the quit claim deed,

   and provide it to the City in an effort to effectuate the settlement and have this case finally

   resolved.

   Dated:          New York, New York
                   May 3, 2019

                                                 ZACHARYW. CARTER
                                                 Corporation Counsel ofthe
                                                   City of New York
                                                 Attorney for City Defendants
                                                  100 Church Street, Room 5-235
                                                 NewYork, NewYork 10007
                                                 (212) 356-2140


                                                 By:
                                                          Holly R.   erstenfel , Senior C   sel

                                                   -25-
